DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The rejection of claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al.(US PGPub 2008/0224283, hereinafter referred to as “Pu”) in view of Migita et al. (US PGPub 20120068334, hereinafter referred to as “Migita”) has been maintained for reasons of record.

Pu discloses the semiconductor package substantially as claimed.  See figures 3A-3B, and corresponding text, where Pu shows, pertaining to claim 1, a semiconductor package comprising:
a semiconductor die (31) mounted to the leadframe (30) via a plurality of bumps (33) (figures 3A and 3B; [0029]); and 
wherein each of the plurality of bumps comprises: 
a first end connected to the semiconductor die (31), the first end having an end surface area A1, and 
an opposing, second end connected to the leadframe (30) (figures 3A and 3B; [0029]).

However, Pu fails to show, pertaining to claim 1, the second end having an end surface area A2, wherein the end surface area A1 of the first end is less than the end surface area A2 of the second end.
Migita teaches, pertaining to claim 1, the second end having an end surface area A2, wherein the end surface area A1 of the first end is less than the end surface area A2 of the second end (figures 1A-1C; [0021-0024]).  In addition, Migita provides 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, the second end having an end surface area A2, wherein the end surface area A1 of the first end is less than the end surface area A2 of the second end, in the device of Pu, according to the teachings of Migita, with the motivation improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package.

Pu fails to show, pertaining to claim 2, wherein the end surface area A2 of the second end is at least 10 percent greater than the end surface area A1 of the first end (figures 1A-1C; [0015-0022]). 

Migita teaches, pertaining to claim 2, wherein the end surface area A2 of the second end is at least 10 percent greater than the end surface area A1 of the first end (figures 1A-1C; [0021-0024]).  In addition, Migita provides the advantages of improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the end surface area A2 of the second end is at least 10 percent greater than the end surface area A1 of the first end, in the device of Pu, according to the teachings of Migita, with the motivation improving 

Pu fails to show, pertaining to claim 3, wherein the surface area A2 of the second end is at least double the surface area A1 of the first end. 

Migita teaches, pertaining to claim 3, wherein the end surface area A2 of the second end is at least 10 percent greater than the end surface area A1 of the first end (figures 1A-1C; [0021-0024]).  In addition, Migita provides the advantages of improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the surface area A2 of the second end is at least double the surface area A1 of the first end, in the device of Pu, according to the teachings of Migita, with the motivation improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package.

Pu fails to show, pertaining to claim 4, wherein each of the plurality of bumps is shaped as truncated cones with a large end of the truncated cone defining A2 and a narrow end of the truncated cone defining A1. 

pertaining to claim 4 wherein each of the plurality of bumps is shaped as truncated cones with a large end of the truncated cone defining A2 and a narrow end of the truncated cone defining A1 (figures 1A-1C; [0021-0024]).  In addition, Migita provides the advantages of improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein each of the plurality of bumps is shaped as truncated cones with a large end of the truncated cone defining A2 and a narrow end of the truncated cone defining A1, in the device of Pu, according to the teachings of Migita, with the motivation improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package.


Pu fails to show, pertaining to claim 5, wherein for each of the plurality of bumps a cross-section taken orthogonally to a line going from the first end to the second end is oval or circular. 
Migita teaches, pertaining to claim 5 wherein for each of the plurality of bumps a cross-section taken orthogonally to a line going from the first end to the second end is oval or circular (figures 1A-1C; [0021-0024]).  In addition, Migita provides the advantages of improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package ([0026]).



Pu shows, pertaining to claim 6, wherein the leadframe is metallic, ([0022]). 

However, Pu fails to explicitly show, pertaining to claim 6 wherein the plurality of bumps is comprised of copper.

Migita teaches, pertaining to claim 6, a semiconductor package wherein the plurality of bumps is comprised of copper (figure 3B; [0029]).  In addition, Migita provides the advantages of improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate, wherein the plurality of bumps is comprised of copper, in the device of Pu, according to the teachings of Migita, with the motivation improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package.

Pu shows, pertaining to claim 7, further comprising a solder material associated with each of the plurality of bumps and wherein the solder material is disposed between the second end of the bump and the leadframe to attach the second end of the bump to the leadframe ([0040]). 

Pu shows, pertaining to claim 8, further comprising mold compound at least partially covering the leadframe, the semiconductor die, and the plurality of bumps ([0029])

Pu shows, pertaining to claim 9, a semiconductor package comprising; a semiconductor die (31) mounted (figure 3A and 3B; [0029]); and a plurality of bumps (33) electrically connecting the semiconductor die (31) and the leadframe (30), the bumps (33) having a longitudinal length extending from a first end to an opposing, second end, wherein the first end is connected to the semiconductor die (31) and the second end is connected to the leadframe (30) (figures 3A and 3B; [0029]). 

Pu fails to show, pertaining to claim 9, wherein the first end has a lateral width W1 orthogonal to the longitudinal length that is less than a lateral width W2 of the second end.

Migita teaches, pertaining to claim 9 wherein the first end has a lateral width W1 orthogonal to the longitudinal length that is less than a lateral width W2 of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the first end has a lateral width W1 orthogonal to the longitudinal length that is less than a lateral width W2 of the second end, in the device of Pu, according to the teachings of Migita, with the motivation improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package.

Pu fails to show, pertaining to claim 10, wherein each of the plurality of bumps is tapered between the first end and the second end. 

Migita teaches, pertaining to claim 10 wherein each of the plurality of bumps is tapered between the first end and the second end (figures 1A-1C; [0021-0024]).  In addition, Migita provides the advantages of improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate w wherein each of the plurality of bumps is tapered between the first end and the second end, in the device of Pu, according to the teachings of Migita, with the motivation improving the contact property, reducing short-


Pu fails to show, pertaining to claim 11, wherein the first end has an end surface area A1, wherein the second end has an end surface area A2, and wherein the end surface area A1 is at least half the size of the end surface area A2.  

Migita teaches, pertaining to claim 11 wherein the first end has an end surface area A1, wherein the second end has an end surface area A2, and wherein the end surface area A1 is at least half the size of the end surface area A2 (figures 1A-1C; [0021-0024]).  In addition, Migita provides the advantages of improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein the first end has an end surface area A1, wherein the second end has an end surface area A2, and wherein the end surface area A1 is at least half the size of the end surface area A2, in the device of Pu, according to the teachings of Migita, with the motivation improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package.

 pertaining to claim 12, wherein for each of the plurality of bumps a cross-section taken orthogonally to a line going from the first end to the second end is oval or circular. 
Migita teaches, pertaining to claim 12 wherein for each of the plurality of bumps a cross-section taken orthogonally to a line going from the first end to the second end is oval or circular (figures 1A-1C; [0021-0024]).  In addition, Migita provides the advantages of improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package ([0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein for each of the plurality of bumps a cross-section taken orthogonally to a line going from the first end to the second end is oval or circular, in the device of Pu, according to the teachings of Migita, with the motivation improving the contact property, reducing short-circuit risk between the solder bumps, and improving the reliability of the semiconductor package.
Pu shows, pertaining to claim 13, further comprising a plurality of signal bumps electrically connecting the semiconductor die and the leadframe, the plurality of signal bumps having an average lateral width that is smaller than an average lateral width plurality of bumps (figures 1A-1C; [0015-0022]). 

Pu shows, pertaining to claim 14, further comprising: 
a solder material ([0040]); 
wherein the solder material is disposed between the second end of the plurality of bumps (33) and the leadframe (figures 3A and 3B; [0029], [0040]); and mold (32) at least partially covering the leadframe (30), the semiconductor die (31), the plurality of bumps (33), and the plurality of signal bumps (34) (figures 3A-3B; [0029-0035]). 
Pu shows, pertaining to claim 15, wherein the leadframe is metallic ([0022])

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. Applicant raises the clear issue as to whether Pu alone or in combination with Migita suggests or render obvious, "a first end connected to the semiconductor die, the first end having an end surface area Al, and an opposing, second end connected to the leadframe, the second end having an end surface area A2, wherein the end surface area Al of the first end is less than the end surface area A2 of the second end".
The Examiner view that Pu in view of Migita does suggest the above limitation.  Specifically, Pu teaches a semiconductor device (31) that includes interconnect bumps (33) connected to a leadframe (30). (See figures 3A and 3B; [0029]) Pu only fails to show, a plurality of bumps in which the second end having an end surface area A2, wherein the end surface area A1 of the first end is less than the end surface area A2 of the second end.  Migita teaches a semiconductor device (1) that includes an interconnect structure (8’) has the second end surface to be larger than the first area (figure 1C; [0015-0026]).
In response to applicant's argument that no motivation for a person of ordinary skill in the art to modify Pu with Migita, and that the combination renders the device of Pu inoperable for its intended purposes,, the test for obviousness is not whether the  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 28, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896